Citation Nr: 0734992	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  98-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to May 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico (RO).


FINDING OF FACT

The medical evidence of record shows a diagnosis of post-
traumatic stress disorder (PTSD) that is based on verified 
stressors.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, it is the Board's conclusion 
that it may proceed with adjudication of the veteran's claim 
for service connection for PTSD, because the Board is taking 
action favorable to the veteran by allowing service 
connection for the issue on appeal.  As such, this decision 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Further, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran's claimed stressors, described in his submitted 
stressor statements and psychiatric evaluation reports, 
include his participation in combat activity in Korea in July 
1952.  Specifically, he recalled being sent to the front of 
an advance with other Puerto Rican soldiers, and not being 
able to understand the company commander due to the language 
barrier.  At that time, his unit was ambushed by enemy 
soldiers.  Afterwards, he was mistaken for dead by other 
United States soldiers and almost put with dead bodies of 
soldiers killed in action (KIA), including that of one of his 
friends, R.A.G.

The veteran's stressors relate to combat, and review of his 
service personnel records reveal that while he was a member 
of the 23rd Infantry Regiment, 2nd Infantry Division.  
However, his Department of Defense Form DD-214, Armed Forces 
of the United States Report of Transfer of Discharge, for his 
second period of service does not reflect the award of 
military citations indicating combat, and the DD214 from his 
first period of service is not of record, having reportedly 
been destroyed by the fire in 1973 at the National Personnel 
Records Center in St. Louis.  That notwithstanding, the 
stressor event described above was verified by the Joint 
Services Records Research Center (JSRRC) in January 2007.  
Specifically, the JSRRC report reveals that the veteran's 
company, part of the 23rd Infantry Regiment, was twice 
ambushed between the forward aid station and the base "Old 
Baldy" in July 1952 by an enemy battalion.  The JSRRC report 
also confirms that the veteran's friend, R.A.G., was KIA in 
that incident.  Moreover, on multiple occasions, including 
July 1980 and again in conjunction with his claim for PTSD in 
December 1996, the veteran submitted "buddy" statements by 
two other soldiers in the veteran's unit, detailing the 
incident in question and the veteran's presence at and 
participation in same.

As the veteran's stressor event has been verified, the 
discussion turns to the requirement under 38 C.F.R. § 
3.304(f) that there be a diagnosis of PTSD that is based on 
verified stressor(s).  To that end, the Board notes that in 
November 1998, the veteran's private psychiatrist, Dr. H. L. 
F., diagnosed the veteran with PTSD of catastrophic severity, 
undertaking a full DSM-IV criteria analysis, providing a 
multiaxial diagnosis, and assigning a Global Assessment of 
Functioning (GAF) score of 31, reflecting significant 
impairment.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  Dr. H. L. F.'s evaluation was 
clearly conducted following a review of the veteran's 
postservice psychiatric treatment records, as it narrates a 
history thereof, and it is clear that a comprehensive mental 
status examination and clinical evaluation was accomplished.  
Although the Board notes that VA examinations were conducted 
in September 1997 (diagnosing the veteran with dysthymia), 
February 1999 (dysthymia), and March 2007 (vascular 
dementia), there is no reason to conclude that Dr. H. L. F.'s 
PTSD diagnosis is without significant probative value or that 
the VA examinations' probative value outweighs that of the 
private evaluation.  Simply put, the preponderance of the 
evidence is not against the veteran's claim.  See 38 C.F.R. 
§ 5107.  Accordingly, because a valid PTSD diagnosis based on 
verified stressors is of record, service connection for PTSD 
is warranted.

Finally, the Board notes that the veteran's claim was 
originally received by the RO in December 1996, originally 
certified to the Board in April 2000, remanded by the Board 
to the RO in September 2000, and was recertified to the Board 
in June 2007.  Thus, for reasons unknown to the Board, the 
veteran's claim has now been pending almost 11 years, 
including the 7 years the RO required to complete the 
directives set forth in the September 2000 Board remand.  It 
is reiterated that all claims remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).

To that end, the Board notes that during the most recent VA 
examination, conducted in March 2007, the VA examiner noted 
that as a result of a cerebrovascular accident, the veteran 
was unable to remember the traumatic events of his military 
service.  Primarily on that basis, the examiner diagnosed the 
veteran with vascular dementia, and concluded that the 
veteran failed to satisfy the DSM-IV criteria for PTSD.  
However, the fact remains that a valid diagnosis of PTSD 
based on verified stressors is of record, and therefore 
service connection is warranted, with the effective date of 
such grant being set in accordance with 38 C.F.R. § 3.400 
(2007).  Accordingly, in administering the grant set forth by 
this decision, the RO should be mindful of the veteran's 
symptomatology over the entire appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (holding that separate 
ratings can be assigned for separate periods of time based on 
the facts found).  The fact that the veteran's symptomatology 
may have recently abated should not diminish the rating 
merited for the majority of the time his claim has been 
pending.


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


